     Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 1 of 10 PageID #: 7595



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

    THE CITY OF HUNTINGTON,

          Plaintiff,

    v.                                                 Civil Action No. 3:17-01362

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.

          Defendants.

    ____________________________________

    CABELL COUNTY COMMISSION,

          Plaintiff,
                                                       Civil Action No. 3:17-01665
    v.

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.

         Defendants.


                   DEFENDANTS’ THIRD DISCOVERY STATUS REPORT

         For the benefit of the Special Master and the information of the Court, Defendants submit

their third biweekly discovery status report pursuant to the Court’s request during the March 5,

2020 status conference. See Status Conf. Tr. 41:15-23 (Mar. 5, 2020).1

         The COVID-19 pandemic is having a very significant adverse impact on the progress of

discovery in this case, as Plaintiffs themselves recognize. See Dkt. 319 at 1. Critical third-party

discovery has been impeded and largely blocked by the needs of various local and state agencies



1
  Consistent with discussion at the status conference, this filing is not a vehicle to seek any relief
from the Court, and any necessary motions will be filed separately. This report is simply meant to
update the Special Master on the progress of the case as the Court monitors the overall schedule
and plans for the litigation.
     Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 2 of 10 PageID #: 7596



to respond to the pandemic, as Plaintiffs also recognize. Id. For instance, in a telephone status

conference before Judge Wilkes on April 17, 2020, third-party state insurance agencies explained

that they could not realistically comply with subpoena deadlines because of the pandemic. To

date, only seven third parties have produced any documents in response to the parties’ subpoenas—

with several of these productions constituting just a handful of documents—and no third party has

fully complied with its production obligations.

          Beyond these very significant obstacles to the completion of third-party discovery,

Plaintiffs are making only slow progress in producing documents from their own files. In

particular, the City of Huntington has not represented that it has substantially completed

production of even a single custodial or departmental file. Cabell County’s document productions

are also incomplete. For example, it has been unable to locate custodial files for its former sheriffs

Kim Wolfe and Tom McComas. Because of these deficiencies in Plaintiffs’ discovery responses

and the delays in third-party discovery, among other considerations, Defendants have now moved

for an extension of the case schedule, requesting that all current pre-trial deadlines be extended by

three months and that the trial be rescheduled to begin on or around December 1, 2020. Dkt. 347.

I.        Plaintiffs’ Production of Documents

          Although Plaintiffs continue to highlight the total number of pages they have produced in

discovery, that is not an accurate reflection of the progression of discovery. See Dkt. 319 at 6-7.

A much more important fact is that Plaintiffs have yet to produce a single document from 17 of

the custodians whose files they have agreed to produce.2 Further, for certain non-custodial sources

in Plaintiffs’ production—such as the Cabell County Sheriff’s Office—Defendants’ review to date




2
    Production statistics in this Status Report are current as of April 14, 2020.


                                                    2
  Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 3 of 10 PageID #: 7597



has shown that the vast majority of documents are not relevant, thus reflecting that a total count of

pages is not an accurate measure of progress on discovery.

       As discussed in Defendants’ Second Discovery Status Report, Defendants detailed various

issues with Plaintiffs’ custodial production in a letter on March 27, 2020. Both Plaintiffs have

now responded to this letter, but there are still significant outstanding issues with respect to

Plaintiffs’ productions from their custodial files. The City of Huntington has yet to verify that it

has substantially completed the production of documents from any of its custodians.

       Plaintiffs’ production of documents from these custodial files continues to be halting and

incomplete. Just a few days ago, on April 16, Huntington produced an additional 10,000 pages of

documents from the custodial files of fire chief Jan Rader. As another example, on April 2, 2020,

Cabell County represented that “certain data” from the files of former Sheriff Tom McComas had

been “lost as the result of a malware attack in 2016,” as an explanation for minimal production

from his files. But a few weeks later, the County made a small production of additional documents

including 149 documents from Mr. McComas’s custodial file, without any explanation of where

these documents were located. Nor has the County explained why the loss of “certain data” has

resulted in so few responsive documents from Mr. McComas’s custodial files.

       If Plaintiffs are unable or unwilling to provide information regarding these issues or rectify

the production gaps, further motions practice may be necessary. Furthermore, until these issues

related to custodial and departmental documents are resolved, it is not feasible to commence

depositions of the relevant witnesses.

       Defendants filed a motion on April 6, 2020 to compel the production of certain custodians’

files. That motion is now fully briefed. As discussed in Defendants’ Second Discovery Status

Report, the motion seeks production of two categories of documents. First, it seeks production of




                                                 3
    Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 4 of 10 PageID #: 7598



custodial documents from six individuals whom the City of Huntington itself specifically identified

as likely to possess relevant materials and knowledge.3 See Dkt. 284 at 2-10. Second, it seeks

production of relevant documents from the Cabell County Prosecuting Attorney’s office, which

the County has refused to produce. Id. at 10-13. Plaintiffs’ refusal to produce these documents is

yet another reason Defendants have sought relief from the current Court deadlines. See Dkt. 348

at 6-7.

II.       Third-Party Discovery

          As explained in Defendants’ prior filings, third-party discovery is essential to Defendants’

preparation of their case, and the progress of third-party discovery has been significantly impeded

by the ongoing COVID-19 pandemic. See Dkt. 348 at 11-14; Dkt. 290 at 6-7; Dkt. 258 at 6-8.

Moreover, certain entities that are often affiliated with county or local governments are, according

to Plaintiffs, third parties in this litigation—for example, the Department of Children and Families,

the Medical Examiner’s office, and the Cabell-Huntington Health Department (“CHHD”).

Accordingly, in order to obtain documents from these entities, Defendants were required to serve

third-party subpoenas, which has compounded the discovery delays encountered to date. And for

the CHHD, Defendants were forced to engage in a meet and confer process before they could even

determine the litigation status of that entity.

          Numerous third parties have taken the position that they cannot respond to discovery

requests in a timely manner because their resources are being diverted by the pandemic response.

See Dkt. 290 at 6-7. Most of the third parties are agencies whose work relates to health care. Most



3
  The City of Huntington advised Defendants in a letter sent late on April 20, 2020 that it has
searched for and produced responsive documents in the custodial files of these six individuals
(with the exception of two custodians for whom Huntington claims it has no documents).
Defendants have requested that their motion be held in abeyance as to the Huntington custodians
until Defendants have had the opportunity to review the documents produced.


                                                   4
  Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 5 of 10 PageID #: 7599



recently, since Defendants filed their Second Discovery Status Report, Defendants and the West

Virginia Office of the Insurance Commissioner and the Public Employees Insurance Agency

completed briefing on the those third parties’ motions to quash subpoenas. The Special Master

held a telephone status conference regarding those motions on April 17th, in which the third parties

and Defendants agreed that good-faith subpoena negotiations were ongoing and no ruling was

necessary. Similarly, after Cabell Huntington Hospital filed a motion to quash subpoenas on April

10, 2020, its counsel informed the Special Master that subpoena negotiations were ongoing and

the motion could be held in abeyance. The Hospital intends to provide Defendants with updates

regarding compliance with the subpoena on April 28th and May 14th.

       To date, only seven entities have produced any documents in response to the third-party

subpoenas served by Plaintiffs and Defendants. In response to Plaintiffs’ subpoenas, DEA

produced roughly 830 documents and Marshall Health produced 55 documents. In response to

Defendants’ subpoenas, the West Virginia Board of Medicine produced 19 documents, the West

Virginia Board of Osteopathic Medicine produced 21 documents, the West Virginia State Auditor

produced 8 documents, the Coalition for Responsible Chronic Pain Management produced 21

documents, and the Governor’s Council just recently produced 7 documents. No third parties have

completed their production of documents, nor does it seem likely that any third-party productions

will be complete in the near future in light of the COVID-19 pandemic.

       On April 14, 2020, Defendants filed a motion to compel discovery responses from the

DEA. See Dkt. 320, 321. As explained in Defendants’ motion, DEA has refused to provide any

substantive response to Distributors’ subpoena and has refused to produce any documents. See

Dkt. 321 at 3-4. Complicating matters, DEA has treated the parties unevenly, producing multiple

volumes of documents in response to a subpoena from Plaintiffs. See id. at 4-5. The discovery




                                                 5
    Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 6 of 10 PageID #: 7600



Defendants seek from DEA is highly relevant to central issues in this litigation. DEA’s opposition

to Defendants’ motion is due April 28, 2020.4

III.    Deposition Scheduling and Remote Depositions

        To date, no party depositions have been scheduled. Defendants have also issued a number

of third-party deposition notices, but those also have not yet been scheduled. Among other things,

until there is further progress on party and third-party document discovery, it is not realistic to

proceed with depositions.

        Plaintiffs acknowledged in their Second Discovery Status Report that in-person depositions

cannot proceed in the near future and that they intended to file a “request” for an order requiring

the parties to move forward with remote depositions via teleconference or videoconference. Dkt.

319 at 3-4. Plaintiffs have not yet filed that motion. Rather, on Friday, April 17, they filed a

motion to compel against Cardinal Health, in which they seek an order requiring the remote

depositions of certain Cardinal Health witnesses. In accordance with the parties’ agreed protocol,

Cardinal Health will oppose Plaintiffs’ motion on Tuesday, April 28. Similarly, Defendants will

reply to any proposal by Plaintiffs for remote depositions in due course.

        However, Defendants briefly note here that remote depositions under present

circumstances are not as straightforward as portrayed in Plaintiffs’ Second Discovery Status

Report, including because of demands on witnesses’ schedules during the COVID-19 crisis and

because the parties will need to consider any remote deposition alternatives carefully to ensure that

such procedures adequately address serious safety, security, technological, and logistical issues.



4
  On April 15, 2020, the DEA filed a motion in MDL 2804 seeking “clarification” regarding the
MDL Court’s suggestion of remand. See MDL Dkt. 3260. On April 17, 2020, the MDL Court
issued a “response” to the DEA’s Motion, noting that discovery disputes in these cases “are no
longer within [the MDL] Court’s jurisdiction. Any further resolution of discovery disputes is
within the purview of the transferor court.” MDL Dkt. 3263.


                                                 6
  Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 7 of 10 PageID #: 7601



Among other things, videoconference depositions are far more logistically challenging than

telephonic court hearings. This includes the need for witnesses to have access to private, secure,

and quiet spaces that they can occupy, undisturbed, for the duration of a deposition.

Videoconference depositions pose difficulties with exhibits as well, which may need to be

transmitted electronically in real-time or by preparing, shipping, storing, and showing hard-copy

exhibits. Depositions in this matter, unlike public hearings, also will involve confidential and

highly confidential information from both sides, and yet serious questions exist about the adequacy

of remote deposition providers’ security protocols. Further, videoconference depositions require

significant Internet bandwidth, often over an entire day. Witnesses and counsel alike will face

competing demands on that bandwidth—for example, from spouses also working remotely and

children engaged in distance learning. Such challenges are not as pronounced for a remote hearing,

which typically takes much less time and can therefore be more easily accommodated.

       Contrary to Plaintiffs’ assertion, an entirely remote videoconference deposition (with

everyone situated in a different place, remotely) is not a “staple” of complex litigation. In the past,

videoconference depositions were typically held in two or more law offices, complete with the

resources available to those offices. And while the attorney taking the deposition may be remote

in a traditional videoconference deposition, the defending attorney would still be in the same

location as the witness. Requiring parties to move forward with depositions when counsel is

unable to represent their witness from the same location poses unique challenges. These issues,

and many others, mean that remote depositions should be the exception, not the rule—even under

present trying circumstances. These issues will be addressed more fully when Defendants respond

to Plaintiffs’ proposal for a remote deposition protocol.

                                          *       *         *




                                                  7
  Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 8 of 10 PageID #: 7602



       In short, Defendants require crucial discovery from Plaintiffs and third parties. They

continue to make progress, but third-party document discovery, in particular, continues to be

significantly impeded by the COVID-19 pandemic.          Motions to compel production of key

Plaintiffs’ custodial files and core discovery from DEA are now pending. The City of Huntington

has failed to represent that it is substantially complete in any meaningful way. And only a handful

of third parties have produced any documents. For these and the other reasons explained in

Defendants’ Motion to Extend Court Deadlines, it is now clear that the current case schedule will

require adjustment.

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
Jason L. Holliday (WVSB #12749)
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200
jwakefield@flahertylegal.com
jholliday@flahertylegal.com


/s/ Carol Dan Browning
Carol Dan Browning
Stites & Harbison, PLLC
400 West Market Street
Suite 1800
Louisville, Kentucky 40202
Telephone: (502) 587-3400
Facsimile: (502) 587-6391
cbrowning@stites.com

/s/ Timothy C. Hester
Timothy C. Hester
Mark H. Lynch
Christian J. Pistilli



                                                8
  Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 9 of 10 PageID #: 7603



Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5324
thester@cov.com
mlynch@cov.com
cpistilli@cov.com
lflahivewu@cov.com

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Brian A. Glasser
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555



                                      9
 Case 3:17-cv-01362 Document 358 Filed 04/21/20 Page 10 of 10 PageID #: 7604



Facsimile: (304) 342-1110
Counsel in Cabell County action

/s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard@wc.com
ahardin@wc.com




                                     10
